Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 1 of 16 PageID #: 3617



                    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION
   ____________________________________________________________

   UNITED STATES OF AMERICA                         CRIMINAL NO. 6:16-cr-183-03

   VERSUS                                           JUDGE ELIZABETH ERNY FOOTE

   CORDELL JOHNSON                                  MAGISTRATE JUDGE WHITEHURST


                                  MEMORANDUM RULING

          Before the Court is a motion to vacate, set aside, or correct sentence, filed

   pursuant to 28 U.S.C. § 2255 by Petitioner Cordell Johnson (“Johnson”). [Record

   Document 381]. Johnson, proceeding pro se, contends that his trial counsel denied him

   the right to effective assistance of counsel and the right to a jury trial as guaranteed by

   the Sixth Amendment. For the reasons enunciated below, this motion is DENIED and

   DISMISSED WITH PREJUDICE for failing to state a claim upon which relief may be

   granted.

                                        BACKGROUND

          On July 13, 2016, Johnson was indicted with one count of conspiracy to distribute

   and to possess with intent to distribute five kilograms or more of a mixture or substance

   containing cocaine and two hundred eighty grams or more of a mixture or substance

   containing cocaine base, in violation of 21 U.S.C. § 846 (Count 1); and one count of

   knowingly and intentionally using communication facilities in committing, causing and

   facilitating the offense set forth in Count 1, in violation of 21 U.S.C. § 843(b) (Count 4).

   Record Document 1, pp. 2 & 4.
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 2 of 16 PageID #: 3618



            Johnson entered into a plea agreement in which he agreed to plead guilty to Count

   1 of the indictment, in exchange for the Government’s promise to dismiss the remaining

   count. Record Documents 208 & 210, p. 2. On October 26, 2017, the Court sentenced

   Johnson to 120 months of imprisonment. Record Document 292, p. 2. During his guilty

   plea and sentencing, Johnson was represented by Valerie Garrett. Record Documents 208

   & 285.

            Johnson filed a motion for leave to file an out of time notice of appeal through

   counsel. Record Document 309. The motion was granted and counsel was granted leave

   of Court to withdraw. Id. CJA panel attorney Elizabeth Dougherty was then appointed to

   represent Johnson on appeal. Record Document 311. On appeal, Johnson argued that he

   was denied the safety valve reduction because of criminal history points that were

   assigned to him in error. Record Document 380, p. 3. The United States Fifth Circuit

   Court of Appeals affirmed this Court’s judgment on October 19, 2018. Id. at 1. Johnson

   filed the instant motion on November 26, 2018. Record Document 381.

                                       LAW & ANALYSIS

   I.       28 U.S.C. § 2255

            Following conviction and exhaustion or waiver of the right to appeal, the court

   presumes that a defendant “stands fairly and finally convicted.” United States v. Shaid,

   937 F.2d 228, 231–32 (5th Cir. 1991) (quoting United States v. Frady, 456 U.S. 152, 164

   (1982)). Relief under § 2255 “is reserved for transgressions of constitutional rights and

   for a narrow range of injuries that could not have been raised on direct appeal and would,

   if condoned, result in a complete miscarriage of justice.” United States v. Vaughn, 955


                                                2
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 3 of 16 PageID #: 3619



   F.2d 367, 368 (5th Cir. 1992). “It is settled in this Circuit that issues raised and disposed

   of in a previous appeal from an original judgment of conviction are not considered in §

   2255 Motions.” United States v. Kalish, 780 F.2d 506, 508 (5th Cir. 1986). Thus, the

   collateral challenge process of § 2255 is no substitute for appeal. See Brown v. United

   States, 480 F.2d 1036, 1038 (5th Cir. 1973). As a general rule, claims not raised on direct

   appeal may not be raised on collateral review unless the defendant shows cause and

   prejudice for his failure to raise the claim on direct review, or actual innocence. United

   States v. Torres, 163 F.3d 909, 911 (5th Cir. 1999). This is neither a statutory nor

   constitutional requirement, but instead a “doctrine adhered to by the courts to conserve

   judicial resources and to respect the law’s important interest in the finality of judgments.”

   Massaro v. United States, 538 U.S. 500, 504 (2003). While it is generally the government’s

   responsibility to raise the issue of procedural default, the court may still impose the bar

   sua sponte. United States v. Willis, 273 F.3d 592, 596–97 (5th Cir. 2001). A court should

   not apply the procedural default rule sua sponte, however, without first considering

   whether the defendant has been given notice of the issue and had an opportunity to

   argue against application of the bar, and whether the government has intentionally

   waived the defense. Id. at 597 (quoting Smith v. Johnson, 216 F.3d 521, 524 (5th Cir.

   2000)).

   II.    Ineffective Assistance of Counsel

          Johnson raises six claims of ineffective assistance of counsel. Ineffective assistance

   claims may be brought for the first time in a collateral proceeding under § 2255 regardless

   of whether the defendant raised the issue on direct appeal. Massaro, 538 U.S. at 509. A


                                                3
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 4 of 16 PageID #: 3620



   review of Johnson’s claims, therefore, does not require a determination of whether he

   raised them on direct appeal. Id.; see also United States v. Johnson, 124 F. App’x 914,

   915 (5th Cir. 2005) (per curiam).

          Claims of ineffective assistance of counsel are gauged by the guidelines set forth

   by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland,

   a defendant must demonstrate: (1) that his counsel’s performance was deficient,

   requiring a showing that the errors were so serious such that he failed to function as

   “counsel” as guaranteed by the Sixth Amendment, and (2) that the deficiency so

   prejudiced the defendant that it deprived him of a fair trial or of a dependable verdict.

   Id. at 687. A defendant must satisfy both prongs of the Strickland test in order to prevail,

   and the court need not approach the inquiry in the same order or address both

   components should the defendant fail to satisfy one. Id. at 697.

          The first prong does not require perfect assistance by counsel; rather, a defendant

   must demonstrate that counsel’s representation fell beneath an objective standard of

   reasonableness. Id. at 687–88. In this review, courts “must make ‘every effort . . . to

   eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s

   challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.’”

   United States v. Fields, 565 F.3d 290, 294 (5th Cir. 2009) (quoting Strickland, 466 U.S.

   at 689). Accordingly, the court should “indulge a strong presumption that counsel’s

   conduct falls within the wide range of reasonable professional assistance.” Id.

          Under the second prong, the court looks to any prejudice suffered as a result of

   counsel’s deficient performance. Id. This prong is satisfied if the defendant can show “a


                                                4
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 5 of 16 PageID #: 3621



   reasonable probability that, absent the errors, the factfinder would have had a reasonable

   doubt respecting guilt” and that the errors were sufficiently serious to deprive the

   defendant of a fair trial with a reliable verdict. United States v. Mullins, 315 F.3d 449, 456

   (5th Cir. 2002) (quoting Strickland, 466 U.S. at 694–95). Under Strickland, the court may

   also consider the cumulative prejudice from counsel’s errors. See Richards v. Quarterman,

   566 F.3d 553, 564 (5th Cir. 2009) (addressing each issue of deficient performance found

   by the district court before considering whether the petitioner was cumulatively

   prejudiced thereby); see also Dodson v. Stephens, 611 F. App’x 168, 178 (5th Cir. 2015)

   (assuming without deciding that Strickland calls for a cumulative prejudice analysis).

           In the instant motion, Johnson raises several claims. All of these claims stem from

   his central assertion: that he had ineffective assistance of counsel during his sentencing

   and during the direct appeal process.

      1.      Statutory Mandatory Minimum

           The Government points out, and the Court agrees, that in claims 1, 2, and 4,

   Johnson asserts duplicative, or at least overlapping, claims that his trial and appellate

   counsel were ineffective for failing to object to his being sentenced to the 120-month

   mandatory minimum provided in 21 U.S.C. § 841(b)(1)(A). See Record Document 387,

   p. 6. Johnson asserts that he should have been sentenced based on the drug quantity

   attributed to him as an individual, not the amount attributable to the entire conspiracy.

   Record Document 381-1, pp. 5–6.




                                                 5
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 6 of 16 PageID #: 3622



          In connection with the plea entered in this matter, the parties entered into a

   written plea agreement. The sworn stipulation offered in connection with the plea

   agreement states, in pertinent part:

           In 2011, the government began an investigation of the Artey D. Foulcard
           Drug Trafficking Organization. In 2013, the government obtained three
           separate Title III orders on phones associated with the Foulcard Drug
           Trafficking Organization. Through these court authorized wiretaps as well
           as other investigative techniques[,] the government became aware of the
           fact that Artey D. Foulcard developed a distribution network, and that
           CORDELL JOHNSON was a member of that distribution network. The
           government learned that Foulcard supplied JOHNSON with nine ounces of
           cocaine approximately every other week, which he in turn distributed
           elsewhere. The government also learned that JOHNSON was directly
           supplied by Omar Mascorro for a period of time while Artey Foulcard was
           incarcerated. JOHNSON stipulates that during his involvement in
           this conspiracy he was supplied with at least 15, but less than 50,
           kilograms of cocaine between 2008 and 2013.

   Record Document 210-2 (emphasis added). In the sworn stipulation, Johnson

   acknowledged that he read the above stipulated factual basis, carefully reviewed every

   part of it with his counsel, fully understood it, and voluntarily admitted to the facts

   contained therein. Id. at 2.

          At the change of plea hearing, Magistrate Judge Whitehurst asked Johnson if he

   understood that the penalty for the charge to which he was pleading was a term of

   imprisonment of not less than ten years and up to life, pursuant to 21 U.S.C. §

   841(b)(1)(A). Record Document 223, p. 15, lines 20–24. Johnson confirmed that he

   understood the maximum penalty. Id. at 16, lines 4–6. Regarding his attorney, when

   asked if he was satisfied with Ms. Garrett’s representation of him, Johnson answered,

   “[v]ery much so, ma’am.” Id. at 9, lines 14–16.



                                              6
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 7 of 16 PageID #: 3623



         The Magistrate Judge confirmed that Johnson understood the rights he was

   waiving in connection with his guilty plea and verified that he was willing to waive his

   right against self-incrimination so the Court could examine him during the guilty plea. Id.

   at 10–13. The Magistrate Judge then reviewed the factual stipulation with him and read

   each sentence aloud, asking him if each was correct. Johnson expressed his agreement

   with each statement, including the following:

         THE COURT: Johnson stipulates that, during his involvement in this conspiracy, he
         was supplied with at least 15, but less than 50 kilograms of cocaine between 2007
         and 2014. Is that true?

         THE DEFENDANT: No, ma'am.

         MS. GARRETT: 2008 and 2013.

         THE COURT: And the documents that are being filed into the record have the
         correct dates?

         MS. GARRETT: Yes, it does.

         THE COURT: So you're agreeing that between 2008 and 2014 –

         THE DEFENDANT: Thirteen.

         MS. GARRETT: Thirteen.

         THE COURT: 2008 and 2013 your involvement in the conspiracy involved at
         least 15, but less than 50 kilograms of cocaine?

         THE DEFENDANT: Yes.

         MS. GARRETT: Yes.

   Id. at 26, lines 1–23 (emphasis added).

         At the sentencing hearing, defense counsel conceded that Johnson was not eligible

   for a safety valve reduction and instead offered mitigating information regarding his non-


                                               7
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 8 of 16 PageID #: 3624



   support conviction. 1 Record Document 331, p. 7, lines 14–21. Counsel for Johnson and

   the Government agreed that the Court had no discretion to go below the 120-month

   statutory mandatory minimum. Record Document 331, pp. 8–10. The Court sentenced

   Johnson to a 120-month term of imprisonment, noting that it was “bound by that

   statutory minimum.” Id. at 20–21.

          Johnson argues that his counsel rendered ineffective assistance because she did

   not object to the drug quantities that subjected him to the mandatory minimum penalty

   of ten years. Record Document 381-1, p. 19. However, because the quantity of drugs

   attributed to Johnson was correct, based on his own sworn admission in court, there were

   no grounds for defense counsel to object. Johnson’s “[s]olemn declarations in open court

   carry a strong presumption of verity” and erect a “formidable barrier in any subsequent

   collateral proceedings.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). Consequently,

   “[r]eviewing courts give great weight to the defendant's statements at the plea colloquy.”

   United States v. Cothran, 302 F.3d 279, 283–84 (5th Cir. 2002). The 120-month

   mandatory minimum penalty contained in 21 U.S.C. § 841(b)(1)(A) establishes a five

   kilogram threshold for offenses involving cocaine. Therefore, the minimum amount

   admitted by Johnson, fifteen kilograms, is three times the amount needed to support the

   sentence imposed.

          Accordingly, any objection at sentencing based on the drug quantity would have

   been frivolous. Counsel's failure to raise a frivolous objection is not ineffective assistance



   1
    The non-support conviction refers to Johnson’s conviction for Criminal Neglect of Family-
   Contempt resulting from his failure to pay child support. Record Documents 299, ¶ 30;
   331, pp. 6–7.
                                                 8
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 9 of 16 PageID #: 3625



   and is not grounds for relief under § 2255. Clark v. Collins, 19 F.3d 959, 966 (5th Cir.

   1994). Thus, Johnson cannot show that his counsel’s performance was deficient, as

   required by the first prong of the Strickland test, and Johnson is not entitled to relief

   under § 2255 for this claim.

       2.      Assessment of Criminal History Points

            Next, Johnson claims that trial counsel was ineffective for failing to object to the

   Presentence Report’s determinations regarding his Criminal History Category of II, which

   ultimately affected his entitlement to a safety valve reduction. Record Document 381-1,

   pp. 5–6. Had Johnson been eligible for a safety valve reduction, the Court would have

   been free to disregard the 120-month mandatory minimum sentence required by 21

   U.S.C. § 841(b)(1)(A) when determining Johnson’s sentence. See 18 U.S.C. § 3553(f).2

   Johnson was assessed a criminal history score of three based on his prior criminal

   convictions. Record Document 299, ¶ 38. He received one point each for his misdemeanor

   convictions of (1) Criminal Neglect of Family-Contempt [id. at ¶ 30]; (2) Simple Battery




   2 Johnson was sentenced in 2017, at which time a defendant was only eligible for a safety
   valve reduction if he did not have more than one criminal history point. 18 U.S.C. §
   3553(f)(1) (2010), amended by First Step Act of 2018, Pub. L. No. 115-391, § 402, 132
   Stat. 5194, 5221 (2018). Since the passage of the First Step Act in December of 2018, a
   defendant is now eligible for a safety valve reduction if he does not have more than four
   criminal history points, excluding any points resulting from a one-point offense. 18 U.S.C.
   § 3553(f)(1)(A). However, the amendments made by this section of the First Step Act
   shall apply “only to a conviction entered on or after the date of the enactment of this
   Act.” First Step Act § 402(b). Because the Court entered judgment against Johnson before
   the First Step Act was passed in December of 2018, the amended safety valve provision
   does not apply to his conviction. United States v. Cantu Hernandez, 787 F. App’x 849 (5th
   Cir. 2019) (per curiam), cert. denied, ---S.Ct.----, 2020 WL 1496753 (Mem), 206 L.Ed.
   509.

                                                 9
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 10 of 16 PageID #: 3626



   with No Medical Treatment [id. at ¶ 32]; and (3) Carrying a Concealed Weapon [id. at ¶

   34]. These three criminal history points established a Criminal History Category of II. Id.

   at ¶ 39.

          The calculation of a defendant’s Criminal History Category is governed by the

   principles set forth in Chapter Four of the U.S. Sentencing Guidelines. Criminal history

   points are calculated based on various factors including the nature of the sentence

   imposed, the age of the conviction, and the nature of the offense. The principles in

   Chapter Four are generally rules of inclusion: “Prior sentences, not otherwise excluded,

   are to be counted in the criminal history score, including uncounseled misdemeanor

   sentences where imprisonment was not imposed.” U.S.S.G. § 4A1.2 Application Notes,

   Background. Pursuant to U.S.S.G. § 4A1.1(a), three points are assessed for “each prior

   sentence of imprisonment exceeding one year and one month;” under § 4A1.1(b), two

   points are assessed for “each prior sentence of imprisonment of at least sixty days not

   counted in [subsection] (a).” Section 4A1.1(c) provides for the assignment of one point

   for “each prior sentence not counted in [subsections] (a) or (b), up to a total of 4 points

   for this subsection.” Pursuant to § 4A1.2(c), subject to the applicable time period,3

   “[s]entences for all felony offenses are counted.” As for misdemeanors, all are counted

   except for certain listed offenses “and offenses similar to them, by whatever name they

   are known . . . .” U.S.S.G. § 4A1.2(c)(1). As to the listed or similar offenses, those



   3 Sentences that do not include a term of imprisonment exceeding one year and one
   month are counted if they were imposed “within ten years of the defendant’s
   commencement of the instant offense . . . .” U.S.S.G. § 4A1.2(e)(2). That timing provision
   is not implicated here, as all three sentences were imposed within ten years of the time
   Johnson began participating in the drug conspiracy in 2008.
                                               10
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 11 of 16 PageID #: 3627



   sentences are only counted if the sentence “was a term of probation of more than one

   year or a term of imprisonment of at least thirty days,” or “the prior offense was similar

   to an instant offense.” Id.

          The listed excludable offenses in § 4A1.2(c)(1) include:

          Careless or reckless driving
          Contempt of court
          Disorderly conduct or disturbing the peace
          Driving without a license or with a revoked or suspended license
          False information to a police officer
          Gambling
          Hindering or failure to obey a police officer
          Insufficient funds check
          Leaving the scene of an accident
          Non-support
          Prostitution
          Resisting arrest
          Trespassing

   Id.

          In determining whether a prior offense is "similar" to a listed excludable offense

   under § 4A1.2(c)(1), the Fifth Circuit "suggest[s] a common sense approach which relies

   on all possible factors of similarity." United States v. Lamm, 392 F.3d 130, 132 (5th Cir.

   2004) (quoting United States v. Hardeman, 933 F.2d 278, 281 (5th Cir. 1991)). “Factors

   to consider include: ‘a comparison of punishments imposed for the listed and unlisted

   offenses, the perceived seriousness of the offense as indicated by the level of

   punishment, the elements of the offense, the level of culpability involved, and the degree

   to which the commission of the offense indicates a likelihood of recurring criminal

   conduct.’’’ Id. In light of these considerations, the Court will now address the three prior

   convictions used to reach Criminal History Category II.


                                               11
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 12 of 16 PageID #: 3628



          A.     Concealed Carry

          Appellate counsel, on direct appeal, argued that Johnson’s conviction for carrying

   a concealed weapon should not have been considered because it was similar to driving

   without a license, which is a listed excludable offense under § 4A1.2(c)(1). United States

   v. Johnson, 907 F.3d 304, 305 (5th Cir. 2018) (per curiam). The Fifth Circuit held that

   the district court did not err in assigning a criminal history point for this conviction because

   the elements of the two offenses are not similar and because carrying a concealed

   weapon “involves a more culpable state of mind and increased risk of harm to others.”

   Id. at 306. Thus, Johnson’s argument on this point is procedurally barred from collateral

   review. United States v. Rocha, 109 F.3d 225, 230 (5th Cir. 1997). Furthermore, using

   the “common sense” approach to determine similarity adopted by the Fifth Circuit,

   carrying a concealed weapon is not only dissimilar from driving without a license, but an

   obviously more serious crime. See Lamm, 392 F.3d at 132. Consequently, it would have

   been fruitless for Johnson’s counsel to object to the addition of a criminal history point

   based on this conviction on the grounds that the crimes are similar. As such, Johnson’s

   counsel was not ineffective for failing to raise what would have been a meritless objection.

   Clark, 19 F.3d at 966 (“Failure to raise meritless objections is not ineffective lawyering; it

   is the very opposite.”); Turner v. Quarterman, 481 F.3d 292, 298 (5th Cir. 2007)

   (“Turner’s counsel cannot have rendered ineffective assistance of counsel by failing to

   make an objection that would have been meritless.”).




                                                 12
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 13 of 16 PageID #: 3629



          B.     Criminal Neglect of Family

          Johnson was convicted of criminal neglect of family and sentenced to serve six

   months in jail, which was suspended, and given five years’ probation. Record Document

   299, ¶ 30. Johnson did not challenge the criminal history point assigned for this conviction

   on appeal, but now argues that counsel was ineffective for failing to object “to certain

   aspects of the child support matters raised in his criminal history.” Record Document 381-

   1, p. 6. Johnson does not articulate what objection counsel should have made. See id.

   Section 4A1.2(c) requires this conviction to be counted because Johnson was sentenced

   to a term of probation of at least one year. U.S.S.G. § 4A1.2(c)(1); see United States v.

   Martinez, 30 F.3d 1490, 1994 WL 397688, at *1 (5th Cir. July 12, 1994) (unpublished)

   (holding that the district court properly assessed the defendant one criminal history point

   for a prior conviction for driving with a suspended license because he was sentenced to

   a one-year term of probation). As stated above, Johnson’s counsel was not ineffective for

   failing to make what would have been a meritless objection. Turner, 481 F.3d at 298.

          C.     Simple Battery

          In Johnson’s direct appeal, appellate counsel argued that his conviction for simple

   battery should not have been assessed any criminal history points. Johnson, 907 F.3d at

   306. Instead of reaching that question, the Fifth Circuit held that because Johnson had

   not challenged his neglect of family conviction, and because his concealed weapon

   conviction was properly counted, his mandatory minimum sentence would be unaffected

   even if he prevailed on the simple battery argument because he was already disqualified

   for a safety valve adjustment. Id. Thus, even if counsel was deficient for failing to object


                                               13
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 14 of 16 PageID #: 3630



   to the Court counting Johnson’s simple battery conviction, Johnson cannot show that he

   was prejudiced by such failure.

           As discussed previously, to succeed on an ineffective assistance of counsel claim,

   a petitioner must show that he was prejudiced by demonstrating an effect on the outcome

   of the proceedings. Mullins, 315 F.3d at 456 (quoting Strickland, 466 U.S. at 694–95).

   Because this Court finds that Johnson could not show prejudice, it need not decide

   whether the simple battery conviction was properly counted. Earvin v. Lynaugh, 860 F.2d

   623, 627 (5th Cir. 1988) (holding that both prongs of the Strickland test must be satisfied

   in order to be entitled to relief).

      3.      Amount of Cocaine Listed in Indictment

           Johnson argues that counsel was ineffective for not objecting to the fact that the

   indictment did not allege the specific amount of cocaine for which he was held

   responsible. Record Document 381-1, pp. 6–7. This argument fails for the following

   reasons. "'[T]he validity of an indictment is governed by practical, not technical

   considerations,' and '[t]he basic purpose behind an indictment is to inform a defendant

   of the charge against him.'" United States v. Cooper, 714 F.3d 873, 877 (5th Cir. 2013)

   (second alteration in original) (quoting United States v. Ramos, 537 F.3d 439, 459 (5th

   Cir. 2008) and United States v. Hoover, 467 F.3d 496, 499 (5th Cir. 2006)). "An indictment

   is legally sufficient if (1) 'each count contains the essential elements of the offense

   charged,' (2) 'the elements are described with particularity,' and (3) 'the charge is specific

   enough to protect the defendant against a subsequent prosecution for the same offense.'"

   Id. (quoting United States v. Threadgill, 172 F.3d 357, 366 (5th Cir. 1999)).


                                                14
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 15 of 16 PageID #: 3631



           The Fifth Circuit has held that in cases charged under 21 U.S.C. § 841, an

   indictment's allegation of a drug-quantity range, as opposed to a precise drug quantity,

   is sufficient if it alleges a range tied to the relevant statutory penalty. United States v.

   DeLeon, 247 F.3d 593, 597 (5th Cir. 2001) (finding an indictment sufficient when it

   charged the defendant with offenses involving “more than 100 kilograms, but less than

   1000 kilograms of marijuana,” the quantities needed to trigger an enhanced penalty

   under § 841(b)(1)(B) and rejecting the defendant’s assertion that the indictment should

   have alleged the precise quantity for which he was held accountable at sentencing).

           In this case, the indictment charged Johnson with one count of conspiracy to

   distribute and to possess with intent to distribute five kilograms or more of a mixture or

   substance containing cocaine and two hundred eighty grams or more of a mixture or

   substance containing cocaine base. Record Document 1, p. 2. These drug quantity ranges

   match those listed in 21 U.S.C. § 841(b)(1)(A) that trigger the application of the 120-

   month mandatory minimum penalty. Accordingly, counsel was not ineffective for failing

   to object to the indictment, and Johnson is not entitled to relief on this claim.

      4.      Application of Burrage v. United States

           Finally, Johnson argues that trial and appellate counsel were ineffective in failing

   to object and argue that his sentence was greater than the maximum set for the crime

   of which he was convicted. Record Document 381-1, p. 7. Specifically, he argues that

   under Burrage v. United States, 571 U.S. 204 (2014), his counsel should have argued

   that absent proof that the drugs he distributed were a “but-for” cause of the death of a

   drug user, he was not subject to the enhanced penalty of ten years to life. Id. However,


                                                15
Case 6:16-cr-00183-EEF-CBW Document 399 Filed 07/23/20 Page 16 of 16 PageID #: 3632



   this case does not involve allegations that a drug user died following the ingestion of any

   cocaine that Johnson sold and there is nothing in the record indicating that the Court

   believed the enhanced penalty applied. Any objection regarding an enhanced penalty that

   was not applied in this case would have been meritless and, as such, Johnson’s counsel

   was not ineffective for failing to make such an objection. Turner, 481 F.3d at 298.

                                          CONCLUSION

          For the foregoing reasons, based on the record and the relevant jurisprudence,

          IT IS ORDERED that Johnson’s motion under 28 U.S.C. § 2255 is DENIED and

   DISMISSED WITH PREJUDICE for failing to state a claim upon which relief may be

   granted. Because Johnson’s claim is plainly refuted by the record, no evidentiary hearing

   is required. See United States v. Green , 882 F.2d 999, 1008 (5th Cir. 1989).

          Pursuant to Rule 11(a) of the Rules governing § 2255 proceedings for the United

   States District Courts, this Court must issue or deny a certificate of appealability when it

   enters a final order adverse to the petitioner. Unless a Circuit Justice or a Circuit or District

   Judge issues a certificate of appealability, an appeal may not be taken to the court of

   appeal. In this case, a certificate of appealability is DENIED because Johnson has failed

   to demonstrate a substantial showing of the denial of a constitutional right.

          THUS DONE AND SIGNED in Shreveport, Louisiana on this _23rd________

   day of __July______________, 2020.



                                                       _________________________________
                                                       ELIZABETH E. FOOTE
                                                       UNITED STATES DISTRICT JUDGE


                                                  16
